DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/19/19 and 4/26/2021 have been considered by the examiner.
Claim Objections
Claims 7-14 are objected to because of the following informalities: the claims are replete with improperly placed punctuation such as commas and colons (i.e., adjoining “comprising” or “wherein”).  Appropriate correction is required.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 8-14 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 8-14 .  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 7-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over JP2012-067024 A (hereafter, “Honma” et al., cited by Applicant in IDS dated 11/19/2019, translation enclosed) in view of KR20120039396A (translation enclosed).
The claims are drawn to a cosmetic [composition] comprising an oil phase dispersed in a water phase; said oil phase further comprising a plurality of oil-based particles containing a solid oil and a liquid oil; said oil-based particles having an average particle size of 50 micrometers to 10 millimeters; said oil phase defining a specific gravity of said oil phase; said water phase defines a specific gravity of said water phase, as further specified in the claims.
	Honma teaches o/w emulsions for skin care wherein the oil particles are sized 0.05 to 10 micrometers and contain a solid oil component having a melting point of 55-57 degrees Celsius and dimethyl polysiloxane which is a liquid oil component (see claims and Examples 1-7 in particular)(limitations of claims 7, 9, and 10).  Methyl phenyl polysiloxane may be used in combination with dimethyl polysiloxane as the liquid oil component (see [0023]).  Honma describes that the oil phase may further comprise fine particle titanium oxide for instance or pigments (see page 3/6 of translation, third full paragraph, last three lines)(“powder” as in claim 12).
	Honma does not specify specific gravity parameters as claimed.  KR20120039396A cures this deficiency.  KR20120039396A teaches cosmetic compositions which are o/w emulsions and comprise silicone oil, an emulsifier, and a polyol wherein the difference in specific gravity of the oil phase and the aqueous phase 0 to 0.1 (see paragraphs 5 and 10 of description translation, in particular; see also KR20120039396A claim 9 for instance)(limitations of claims 7 and 8, overlapping).  KR20120039396A’s comparative examples demonstrate that the specific gravity parameters described desirably produce emulsions with high stability.
	Both Honma and KR20120039396A are directed to cosmetic and/or personal care emulsions.  It would have been prima facie obvious to one of ordinary skill in the art to adjust the specific gravity difference between the aqueous and nonaqueous phases as suggested by KR20120039396A for the aqueous and nonaqueous phases of Honma, with a reasonable expectation of success.  One would have .

Claims 11, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over JP2012-067024 A (hereafter, “Honma” et al.) in view of KR20120039396A as applied to claims 7-10 and 12 above, and further in view of US 2003/0091603A1 (hereafter, “Ohmori” et al.).
The teachings of Honma and KR20120039396A have been delineated above.  Neither of these specifies a diethoxyethyl succinate as in claims 11 and 13.  It is noted that limitations of claims 13 and 14 have been addressed above in regard to claims 7-9 and 12.
Ohmori teaches personal care formulations to be topically applied desirably with superior tactile sensation, smoothness, and lack of stickiness (see abstract, in particular).  The formulations may comprise emulsions and/or powder dispersions for instance (see [0045], [0046], [0079] and, for instance [0122] and additional examples such as Example 13 at [0126]).  The formulations may comprise diethoxyethyl succinate in particular (see [0017]) desirably on account of its desirable tactile sensation, smoothness, lack of stickiness, and lasting moisture effect (see [0029]) imparted.  This component may be included in formulations further comprising silicone oils (see [0054]).
Honma, KR20120039396, and Ohmori are directed to emulsion formulations for personal care and/or topical application.  It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to add the diethoxyethyl succinate component as taught by Ohmori to the formulations of Honma and KR20120039396, with a reasonable expectation of success.  One would have been motivated to do so to aid tactile properties including increased smoothness, decreased stickiness, and lasting moisture properties in a silicone-oil containing topical formulation, as taught by Ohmori.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREA BUCKLEY whose telephone number is (571)270-1336. The examiner can normally be reached Monday - Thursday 7:00 a.m. - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 5712720646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUDREA B CONIGLIO/             Primary Examiner, Art Unit 1617